 OHIO POWERCOMPANYOhio Power CompanyandLarry J. Greene,Larry C.Callen,andJosephF.Campbell.Cases8-CA-8164, 8-CA-8253,and 8-CA-8276November27, 1974 .DECISION AND ORDERBy CHAIRMANMILLER AND MEMBERSFANNING ANDPENELLOOn June 27, 1974, Administrative Law Judge Joel A.Harmatz issued the attached Decision in this proceed-ing. Thereafter, General Counsel and Respondent filedexceptions and supporting briefs, and Respondent sub-mitted an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge only tothe extent consistent herewith.We agree with the Administrative Law Judge's find-ings, for the reasons set forth by him, that Respondentviolated Section 8(a)(3) and (1) of the Act by discharg-ing economic striker Larry Greene,' but that Re-1Respondent contends that the Administrative Law Judge's conduct atthe hearing deprived it of a fair trial and evidenced his bias and prejudice,particularly on the issue of Campbell's discharge Respondent specificallyasserts that the Administrative Law Judge acted improperly by (1) permit-ting Charging Party's counsel extensively and repetitiously to question Re-spondent's witnesses, (2) harassing witness Wright by asking accusatoryquestions, and (3) making on-the-record remarks about being one of the"new breed" of Administrative Law Judges Upon a careful review of therecord as a whole, we do not find that the Administrative Law Judge actedimproperly, abused his discretion, or evidenced that he had prejudged thecaseThus, the Administrative Law Judge's questioning of Wright, whileperhaps somewhat lacking in tact, was clearly permissible under Sec 102.35of the Board's Rules and Regulations, Series 8, as amended, which makesit the duty of the trier "to inquire fully into the facts " As to the allegedrepetitious questioning by Charging Party's counsel, Sec 102 38 of theRules and Regulations provides that any party to an unfair labor practiceproceeding "shall have the right" to appear and to participate fully in suchproceeding Although the Administrative Law Judge may, in his discretion,limit such participation, we find no abuse of discretion here Finally, whilethe Board does not approve the Administrative Law Judge's characteriza-tion of himself or other Administrative Law Judge as members of a "newbreed," the term is not in and of itself invidious nor does it suggest that hisfindings and conclusions are other than objective The Board draws nodistinction among its Administrative Law Judges and requires all of themto comply with the Board's Rules and Regulations in conducting hearingsin the same orderly and judicious manner2Chairman Miller would find that the discharge of economic striker LarryGreene violated Sec 8(a)(1) of the Act regardless of Respondent's motiva-tionTherefore, we would find it unnecessary to decide whether the dis-charge also violated Sec 8(a)(3)While he does not condone Greene'smisconduct (i e , pulling a cigar from Foreman Cunningham's mouth whilethe latter was behind the wheel of a company truck which was stopped bya traffic light), he finds that it did not endanger Cunningham or constitute165spondent did not so violate the Act by dischargingeconomic striker Callen. The facts and circumstancessurrounding these discharges, as found by the Adminis-trative Law Judge, are fully supported by the record.The Administrative Law Judge also found that Re-spondent violated Section 8(a)(3) and (1) of the Act bydischarging economic striker Joseph Campbell, al-legedly for misconduct engaged in by him while awayfrom the regular picket line at Respondent's premises.The Administrative Law Judge concluded that Re-spondent's assigned reason for the discharge-the al-leged misconduct-was pretextual, intended to concealthe true motive for the firing, namely, Campbell's par-ticipation in union activities; i.e., the strike. Alterna-tively, he found that Campbell's alleged misconduct,even if it occurred, was not sufficiently serious to justifyhis discharge. Finally, and also alternatively, he con-cluded on the basis of his credibility determinationsthat the alleged misconduct did not, in fact, occur.Respondent contends that the discharge of Campbelldid not violate Section 8(a)(3) and (1) because at thetime and place of the incident involved Campbell wasnot engaged in picketing or other strike activities.Therefore, Respondent argues, since the alleged mis-conduct of Campbell did not occur "in the course ofprotected activity," the principle ofBurnup & Sims,Inc.,3isnot applicable and the discharge must bejudged by the traditional "unlawful motivation" test.Alternatively,Respondent contends that Campbell'smisconduct was of such serious nature as to warrant hisdischarge.Although we do not adopt the Administrative LawJudge's pretext theory, we find no merit in Respon-dent's primary contention and do not pass upon itsalternative contention! Instead, we find that the cir-cumstances surrounding Campbell's activities on theearlymorning of October 21, 1973,5 in effect re-created the traditional picket line situation and that,therefore, the standards enunciated inBurn up & Sims,supra,are applicable. Based upon such standards, wefind that Respondent's discharge of Campbell violatedSection 8(a)(1) of the Act. In view of that finding, weneed not reach the issues raised under Section8(a)(3).'The undisputed facts, as established in the recordand set forth in the Administrative Law Judge's Deci-sion, are as follows: Prior to his discharge on Octobera menace of other vehicles on the road CfCapital Rubber & Specialty Co,Inc,201 NLRB 715 (1973)3379 U S 21 (1964)4 Because we accept the findings of the Administrative Law Judge, basedupon his credibility resolutions, that Campbell did not in fact engage in themisconduct attributed to him by Respondent's witnesses, we deem it un-necessary to pass upon his alternative finding that the misconduct, even ifit occurred, was not sufficiently serious to justify discharge5Unless otherwise indicated, all dates are in 19736Burnup & Sims, Inc, supraat 22215 NLRB No. 13 166DECISIONS OF NATIONAL LABOR RELATIONS BOARD31, 1973, Campbell had been employed by Respondentfor more than 16 years. He was classifiedas a "linemanA" which is the top skilled classification in the unit,ranking below only foremen. Campbell's normal jobduties included,inter alia,repairing broken powerlines.On July 1, Campbell went out on strike with the otherunit employees in support of the Union's bargainingdemands against Respondent. A picket line was estab-lished at Respondent's Bellaire and East Liverpool of-fices, as well as at other locations where Respondentconducted its normal business. There was also rovingpicketing from place to place by strikers in automo-biles.During the strike, which lasted until December 4,Respondent continued to operate with replacements, aswell as with supervisory and other nonunit personnel.On October 21, Campbell, who had been engaged inpicketing at the Bellaire office, was at his home in theearly morning hours when the electricity in his houseand neighborhood went off., After discovering thesource of the power failure (a truck had collided witha power pole severing the pole in half), Campbell con-tacted a union picket line captain named Larry Camp-bell.Both decided to go to'the source of the powerfailure and picket whatever activities Respondent'sstrike replacements might engage in to restore power.They put their picket signs in Joseph Campbell's carand, as he testified, Larry Campbell also went along tomake sure the picketing was conducted in a lawfulmanner.The Campbells, who are not related to eachother, arrived at the scene before Respondent's truckarrived, and did not picket. Instead, they and a thirdstriker,Gabriel Basbarre, began talking to the peoplewho were milling about the scene of the collision, tell-ing them that but for the strike the damage would havebeen repaired.Within a short period, Respondent'struck arrived carrying two supervisors who had beendispatched by Respondent to do the repairs: Alvin E.Mayer, a working foreman, and Kenneth Dawson, anarea foreman. Joseph Campbell walked over to thetruck as the two foremen alighted and engaged Mayerin a conversation about how long the power would beoff.When Mayer replied that it wouldn't be off forlong, Campbell said that his nerves were getting prettythin.Mayer retorted that his nerves, too, were wearingthin and asked Campbell if he had seen a recent news-paper account of vandalism to his (Mayer's) home andcar and to a company truck by unidentified persons.Campbell replied that he had not seen that news item.The testimony as to what happened immediately afterthis exchange was in sharp conflict, with Respondent'switnessestestifying that Campbell threw Mayer to theground, and General Counsel's witnesses testifying thatMayer turned abruptly, collided with Campbell, losthis footing and fell to the ground. Thereafter, and onthe strength of Dawson's and Mayer's versions of theevents,Respondent, by letter dated October 31, noti-fied Campbell that he was being discharged for his "actof unprovoked aggressionagainst asupervisor . . .."The principles ofBurnup & Sims, supra,and itsprogeny,' as Respondent correctly points out, are in-tended to protect employees who are discharged formisconduct arising out of a protected activity, despitethe employer's good faith, when it is shown that themisconduct never occurred. There the Supreme Courtapproved the Board's repeated holdings that, despitethe absence of union animus, an employer violates Sec-tion 8(a)(1) of the Act if he discharges an employee forsuspected misconductemanatingfrom protected activi-ties and it is later shown that the misconduct did notin fact occur. One of the most recent Board pronounce-ments of the governing principles involved here appearsinHuss & Schlieper Company, supra,the relevant por-tions of which are quoted in the attached Decision.Respondent argues, however, that these principlesare inapplicable to the present situation because theassertedmisconduct took place at a time and placeremoved from the picket line and, hence, did not ema-nate from a protected activity. We disagree. Althoughno picketing actually took place at the scene of thepower-line breakdown, the circumstances under whichthe disputed incident occurred clearly involved con-certed activity intended to support the on going strike.Thus, a striking line repairman, Campbell, and a unionpicket line captain went to the scene of the power fail-ure, anticipating that strike replacements would arriveto repair the broken line. They came fully prepared topicket, having brought their picket signs to protest theperformance of their work by strike replacements andto appeal to such replacements to support the strikeeffort.When the Campbells arrived at the scene, Re-spondent's repair truck and crew had not yet arrivedand, hence, there was no reason to start picketing then.Instead, the employees engaged in conversation withmembers of the public, presenting their views as to whythe damage was not being repaired-which conversa-tions were in themselves a form of concerted activitydesigned to elicit public sympathy for the strikers'cause.When the truck finally arrived, bearing twosupervisors who had been dispatched to repair thebroken line, Campbell engaged Supervisor Mayer in aconversation the substance of which again related di-rectly to the overall strike situation. It was at this timethat the disputed incident or alleged misconduct oc-curred. These facts, in our view, amply demonstratethat, although the employees did not use their picketsigns,they were nevertheless engaging in protectedconcerted activity in support of the strike. We therefore7J. H. Rutter-Rex Manufacturing Company, Inc.,158 NLRB 1414, 1418(1966),Terry Coach Industries, Inc,166 NLRB 560, 563 (1967), and casescitedtherein,Huss&Schlieper Company,194 NLRB 572, 577 (1971) OHIO POWERCOMPANYfind that the alleged misconduct by Campbell occurredin the course of protected concerted activity, and that,therefore, the principles ofBurnup & Simsare applica-ble.And, as we adopt the Administrative Law Judge'sfindings, based upon his credibility resolutions, thatCampbell had not in factengagedin the misconduct forwhich Respondent assertedly discharged him, we con-clude that Respondent's discharge of Campbell vi-olated Section 8(a)(1) of the Act.'The General Counsel excepted to the failure of theAdministrative Law Judge to recommend a broadremedial order. We find merit to that exception becauseof the seriousness of the violations involved. In ourview, the ultimate penalty of discharge, as retaliationfor employees exercising their Section 7 rights, strikesat the very heart of the Act. From such conduct we finditreasonable to infer that similar interference withthose rights likely will recur. Therefore, we deem itappropriateto issue abroad remedial order in this case.N.L.R.B. v. EntwistleManufacturing Company,120F.2d 532, 536 (C.A: 4, 1941).ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, an amended, the National Labor RelationsBoard hereby orders that the Respondent, Ohio PowerCompany, Steubenville,Ohio, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Discharging or in any other manner discriminat-ing against, interfering with, restraining, or coercingemployees because they have engaged in the protectedactivity of assisting Local 696, International Brother-hood of Electrical Workers.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights gua-ranteed them by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Offer Larry J. Greene and Joseph F. Campbellimmediate reinstatement to their former positions or, ifthose jobs no longer exist, to substantially equivalentpositions, without loss of seniority or other rights orprivileges, discharging if necessary any replacementsfor these employees, and make them whole for any lossof earnings they may have suffered by reason of Re-spondent's unlawful conduct, in accordance with theprovisions of the section of the Administrative LawJudge's Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all8Member Fanning,in agreementwith the Administrative Law Judge,would find that the discharge of Campbell also violatedSec 8(a)(3) of theAct.167payroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its various locations within the Steuben-ville,Ohio, district, copies of the attached noticemarked "Appendix."9 Copies of said notice, on formsprovided by the Regional Director for Region 8, afterbeing duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.9 In the eventthatthisOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in thenotice reading"Posted by Orderof the National LaborRelations Board"shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discriminateagainst, interfere with, restrain, or coerce any em-ployee because he engages in the protected con-certed activity of assisting Local 696, Interna-tional Brotherhood of Electrical Workers.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe right to self-organization; to bargain collec-tively through representatives of their own choos-ing; to engage in concerted activities for the pur-poses of collective bargaining or other mutual aidor protection; or to refrain from any and all suchactivities.WE WILL offer Larry J. Greene and Joseph F.Campbell full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, discharg-ing if necessary any replacements, and WE WILLmake them whole for any earnings lost as a resultof our unlawful conduct against them, plus inter-est as set forth in the Decision of the Administra-tive Law Judge.OHIO POWERCOMPANY 168DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENTOF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding tried before me on May 21 and 22, 1974, at Steuben-ville,Ohio, involves consolidated complaints,' which allegerespectively that Respondent violated Section 8(a)(3) and (1)of the Act, by discharging and refusing to reinstate Larry J.Greene, Larry C. Callen, and Joseph Campbell, because oftheir participation in an economic strike. Respondent dulyfiled answers to the respective complaints, denying that anyunfair labor practices were committed. After close of thehearing, the General Counsel, the Charging Parties, and theRespondent filed briefs.Upon the entire record, including my observation of thedemeanor of the witnesses while testifying, and after consid-eration of the post-hearing briefs, I hereby make the follow-ing:FINDINGS OF FACT1.THE EMPLOYER INVOLVEDRespondent is an Ohio corporation, with its principal of-fice and place of business located in Canton, Ohio, fromwhich it isengaged asan electrical public utility companyproducing,generating,transmitting,and furnishing electricalpower for public consumption. In the course of and from saidoperations,Respondent derives annual gross revenues ex-ceeding $500,000 and receives, at its various Ohio facilities,goods and products valued in excess of $50,000 from sourceslocated outside the State of Ohio.The complaints allege, the answers admit, and I find thatRespondent is an employer within the meaning of Section2(2) of the Act, affecting commerce within the meaning ofSection 2(6) and (7) of the Act.IITHE LABORORGANIZATIONThe complaints allege, the answers admit, and I find thatRespondent Local 696, International Brotherhood of Electri-calWorkers, at all times material, is and has been a labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background, and Controlling PrinciplesOn July 1, 1973,a strike commenced against Respondent'sSteubenville Division among employees in the collective-bar-gainingunit represented by IBEW, Local 696. The strikeended on December 4, 1973, and at all times was of an eco-nomic nature. Respondent, during the course thereof, con-tinued operations apparently utilizing nonunit personnel and'The complaint in Case 8-CA-8164issued on March 15,1974, on acharge filed on February6, 1974.The complaint in Case 8-CA-8253 issuedon March 28,1974, upon a chargefiledon March22, 1974 The orderconsolidating cases and complaint in Case 8-CA-8276issuedon April 9,1974,on a chargefiledon March29, 1974.replacements. Joseph Campbell, Larry C. Callen, and LarryJ.Greene were strikers, who in the course of the strike, weredischarged following confrontations each had with individu-als who were engaged in the performance of struck work. Asindicated, it is the lawfulness of those discharges that is inissue here.The principles governing the right of employers to invokethe penalty of discharge with respect to misconduct by eco-nomic strikers are the subject of settled authority, and aresuccinctly stated in the quotation set forth below:It is, of course, recognized that an employer has theburden of proving that strikers engaged in conduct bar-ring them from a return to employment. An employer'shonest belief that strikers did engage in picket line mis-conduct of a serious nature is not a defense if it affirma-tively appears that such misconduct did not, in fact,occur. SeeN.L.R.B. v. Burn up & Sims, Inc.,379 U.S. 21andJ.H. Rutter-Rex Manufacturing Company, Inc.,158NLRB 1414, 1418. The question, then, is whether the... conduct of [strikers] was of a nature requiring thatthey be disqualified for reemployment under the prece-dents. As has been held, the applicable test in determin-ing whether strikers accused of misconduct should bereturned to work "is whether the misconduct 'is so vio-lent or of such serious character as to render the em-ployees unfit for further service,' or whether it merelyconstitutes 'a trival rough incident' occurring in 'a mo-ment of animal exuberance.' This distinction has beendrawn on the theory that some types of 'impulsivebehavior,' being 'normal outgrowths of the intense feel-ings developed in picket lines,' 'must have been withinthe contemplation of Congress when it provided' for theright to strike."'With these principles in mind, I turn to consideration ofthe factual issues underlying the separate circumstances sur-rounding the discharges of each of the alleged discriminatees.B.The Discharges1.Joseph CampbellJoseph Campbell, prior to his discharge had been employedby the Company for more than 16 years. He was classified asa "lineman A" which is the top skilled unit classification,only ranking below those having the status of foremen. Dur-ing his employment, Campbell at no time received any formof reprimand and his uncontradicted testimony reveals thatshortly before the strike he was offered a position as a work-ing foreman.Campbell was notified of his termination by letter datedOctober 31, 1973, over the signature of Clayton H. Wright,theRespondent's Steubenville divisionmanager,whichstated as follows:2Huss & Schheper Co,194 NLRB 572, 577 (1971) Since the strikeinvolved here was notshown'to havebeen causedor prolongedby unfairlabor practices,the more stringent standards protecting unfair labor practicestrikers against discharges, as Respondentpoints outin its brief,are inappos-ite here Cf.Coronet Casuals,inc., 207 NLRB 304 (1973),and cases citedat fn 15 thereof. OHIO POWERCOMPANYThis will notify you that you are discharged because ofyour conduct on October 21, 1973.Your act of unprovoked aggressionagainst asupervisorcannot be tolerated, therefore, your employment withtheOhio Power Company is terminated effectiveWednesday, October 31, 1973.The facts relative to Campbell's conduct on October 21,show that in the early morning hours, a truck collided witha power pole, severing it in half at a location just outside thecorporatelimitsof Bellaire, Ohio. As a result, the power wasshut off in the vicinity. Alvin E. Mayer, a working foreman,and Kenneth Dawson, an area foreman, were assigned byRespondent to cover this trouble call. The power failure wasin Joe Campbell's neighborhood, and after Campbell discov-ered its source and contacted a fellow striker, Larry Camp-bell, both went to the scene of the accident.3When they ar-rived the Ohio Power truckwas still inroute. The Campbellsand a third striker, Gabriel Gasbarre, began talking to thepeople whowere millingabout the scene. When the OhioPower truck arrived, Joseph Campbell apparently left theother strikers and headed towards the truck. Mayer andDawson got out of the truck. Campbell then asked Dawsonthe identity of the dispatcher on duty that night, indicatingthat the dispatcher had given him a hard time. Dawson saidhe did not know and proceeded to the other side of the truck.Campbell and Mayer, with Dawson out of earshot, then be-gan a conversation. Campbell asked Mayer whether thepower would be off very long, to which Mayer replied hedidn't think so. Campbell then said my nerves are gettingpretty thin.Mayer said you know mine are too and askedCampbell whether he noticed a newspaper article the othernight.'Campbell denied having seen the article. This endedthe dialogue between the two and what happened next is thesubject of a sharp conflict in testimony. It is undisputedhowever, that Mayer wound up on the ground. The crucialquestion is how he got there. Dawson and Mayer testifiedthat Campbell had placed his arms around Mayer, fromMayer's rear, in bearhug style, and shook him in a way thatDawson described as "not violent;" but which resulted inMayer being thrown to the ground. This is contradicted bywitnessesfor the General Counsel, who testified that JosephCampbell wasleaning againstthe front of the truck and thatMayer veered towards Campbell sharply, and that whenCampbell attempted to move away from the truck the twobumped at chest level with Mayer losing his footing andfalling backwards onto the roadway. After Mayer regainedhis feet,Dawson advised Joseph Campbell that he wouldreport theincident,and then Dawson and Campbell pro-ceeded to complete their duties with respect to the downedpower pole.At the time of this incident, there wasa StateHighwayPatrol cruiser and a Bellaire police cruiser in the vicinity,with at least three law enforcement officers present at thescene of the accident. I am satisfied based on the testimony3The testimony of Joseph Campbell and Larry Campbell, who are notrelated, indicates that they went to the scene with the intention of picketingand inorder to determine the cause of the power failure Because of thecircumstancesthat later developed, however, theyelectednot to picketThe newspaper article referred to by Mayer concerned acts of vandalismdirectedtowardsMayer 's home, a power truck and his car169of all witnesses concerning the lighting available from thepolice cruisers, the Ohio Power Truck, and other automo-biles, that the entire area was reasonably well lit.Mayertestified that he had known Joseph Campbell for about 16years and described their relationship, in the past, as one offriendship.He also indicated that in the conversation thatpreceded his going to the ground, Campbell spoke in a nor-mal voice, that Campbell had made no threats, and thatMayer had no fear at all. According to Dawson, though hereturned to the scene, seeing Campbell's arms around Mayer,with Mayer being thrown down, Dawson relates that Camp-bell did not have to be restrained. Dawson also testified thatJoe Campbell did not appear to be angry.The decision to discharge Campbell was made by ClaytonH. Wright, after clearing this recommendation with the com-pany's personnel director at company headquarters in Can-ton, Ohio. This recommendation, according to Wright, wasbased upon a "... personal discussion with both Mr. Mayerand with Mr. Dawson in regard to the activities which oc-curred on October 21." According to Wright, he acted on thesame evidence that was presented by Mayer and Dawson inthe instant hearing. No effort was made by Wright to contactJoseph Campbell, any other eye witnesses to the incident, orto pursue the matter beyond Mayer and Dawson. This despitethe fact that the accounts of Dawson and Mayer, on theirface, attribute highly improbable conduct to Campbell and,at the least, arouse curiosity. According to the sense of theirtestimony Campbell was neither angry nor violent eitherbefore or after Mayer met the ground and yet in the presenceof witnesses, including police officers, they seemingly testifythat Campbell engaged in an unprovoked attack on Mayer.Wright faced with this curious state of events, nonethelesswas only concerned with the question of provocation. Hestates that he questioned them as to whether there was anyprovocation, and that he had no reason to disbelieve theirdenials. In this regard it should be apparent that Dawson wasincapable of throwing any light on this question, since heconcededly was not a witness to the events preceding Camp-bell's alleged assault on Mayer. Thus, the only evidence ofprovocation would have to come from Mayer, the accusingparty, and one who, if there in fact had been provocationwould I assume, be expected by Wright to come forward andadmit his responsibility for the entire incident. This assump-tion is not without basis for Wright was satisfied and claimsto have had no reason to disbelieve Mayer's response. I canhardly accept that if Campbell's innocence were a real consid-eration,Wright, whose own testimony discloses a reluctanceon his part to invoke discipline in the form of discharge,would have terminated an employee with a good work recordover a period spanning some 16 years on the basis of such alimited investigation. Indeed ordinary experience immedi-ately suggests that encounters of the type described by Mayerand Dawson, which erupt quickly and end as fast, are fre-quently the subject of varying perspectives, often dependingon the interests of witnesses to such an incident. Fair judg-ment as to what actually occurred could hardly be predicatedon the cursory investigation conducted by Wright. I am con-vinced, from observing Wright and from a consideration ofthe entirety of his testimony, that he was well aware of theprocedures to be followed, if in good faith, he was interestedin getting to the bottom of this matter. I am satisfied that the 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner in which he proceeded indicates a lack of concern forthe innocenceof Campbell,but an interest in ferreting outwhatever facts were available which would tend to create acolor of legitimacy to the striker's discharge.In the circum-stances Ifind thatthe investigation conductedby Wright, inthe face of the factsreported to him, was neither reasonable,nor in good faith and it is my view that the evidence gainedtherefrom fails to furnish a reasonable basis for believing thatthemisconduct attributed to Joseph Campbell did in factoccur.'In any event,Iam not satisfied that Respondent hasdemonstratedthat Campbell's conduct was sufficiently seri-ous tojustify thedischarge in question.Even accepting,ar-guendo,Dawson and Mayer's version of the critical encoun-ter,Campbell'sconductwas obviously limited to aspontaneous outburstwhich didnot interfere with the workof the two foremen, did not result in mentionableinjury toMayer,'was not shown to have occurred in a context of vio-lence,and was an isolated incident not likely to trigger mis-conduct onthe part offellow strikers.Against this back-ground,considering the combined testimony of Dawson andMayer,that Campbell's activities were neither fear inspiring,nor violent,and undertaken without apparent anger, I findthat the alleged misconductof JosephCampbell falls withinthat category of trivial and inconsequential scuffles which donot deprive an employee of the protective mantle of theAct.'Finally,and also in the alternative,I find on the basis ofthe credited testimonyof JosephCampbell, as corroboratedby fellowstriker LarryCampbell,and Bellairepolice officer,Glen Warnock, thatJoseph Campbell did not assault Mayerand that Mayer's falling on the ground was attributable toother causes!I do so because not persuaded as to truthful-ness of the accounts related by Mayer and Dawson. Theywould have me believe that Campbell who impressed me asmild-mannered and of temperate,stable disposition,withoutprovocation,and in the presence of witnesses,including lawenforcement officers, after a conversation in which Campbellreflected no temperament,grabbed Mayer from the rear andshook him,throwing him to the ground with Mayer landingsome 10 feet away from the point of confrontation on the rimof the road.Mayer and Dawson impressed me as uneasy intheir role as witnesses against Campbell and the testimony ofbothshifts from what appears to be an exaggerationof Camp-bell's misconduct to what in other respects seems a mitigationof Campbell's role in the incident.The inability to assess5See,e g,Reidbord Bros. Co,189 NLRB 158, 170 (1971), fn 54.6Mayer testified that he scraped his elbow and left middle finger as aresult of falling to the roadway No treatment was necessary and his abilityto work was not impaired7Buitoni Food Corp.,126 NLRB 767, 783 (1960),Huss & SchlieperCompany,194 NLRB 572, 577 (1971);BeaverBros. Baking Co., Inc., d/b/aAmerican Beauty Baking Co.,171 NLRB 700, 719 (1968)8Much of the record herein is devoted to efforts by various counsel toelicit testimony as to contradicted minor matters such as distances and thelocation of various witnesses in relation to the Mayer-Campbell confronta-tionThese matters are subsidiary to the critical question herein; i e, thecause of Mayer's failing to the ground; they too may be resolved onlythrough an assessment of conflicting testimony As such, they raise purelycollateral credibilityissueswhich are of no aid inassessingthe conflictingtestimony on the critical issue presented Their resolution would serve nopurpose other than to prolong the analysis and discussion of this phase ofthe case.which part of their testimony is truthful renders the entiretyof their story both improbable and unreliable.'Althoughcertain aspects of the accounts given by the General Coun-sel's witnesses are not entirely free from doubt, I find, as themore probable, considering the entire setting of the incident,thatMayer went to the ground after having lost his footing,following a collision with Campbell, of a type which hardlycould be described as a deliberate act of aggression. In credit-ing Joseph Campbell and Larry Campbell in this regard, Iwas particularly impressed with the corroborating testimonyof Police Officer Warnock. It is true that, like the Campbells,he was a native of Bellaire, and knew Larry Campbell andGasbarre and had known of Joseph Campbell. I do not be-lieve he officiously would have lied in Joseph Campbell'sbehalf. Accordingly 1 find that Joseph Campbell did not en-gage in the misconduct attributed to him.10For all of the above reasons I find that Respondent dis-charged economic striker Joseph Campbell in violation ofSection 8(a)(3) and (1) of the Act."2.Larry C.CallenCallen at the time of his discharge, was also a participantin the economic strike against Respondent's Steubenville dis-trict.He was initially hired on January 3, 1969. Prior to thestrike he was classified as "meter man B." His superiors;namely, Donald E. Sayre, manager of the East Liverpool areaof the Steubenville Division, and Division Manager Wright,concede that during his employment with Respondent,Callen had an above average work record and was regardedas a good employee.Callen was discharged in consequence of an altercationbetween himself and Roland Rice, which occurred onNovember 8, 1973 Rice and Callen had been friends, priorto this incident, for some 15 years. Rice was hired as a meterreader and initially reported for work on October 12, 1973,at the strike bound East Liverpool operation.It is undisputed that on November 8, 1973, Rice, aftercompleting his last call for the day, was in route to his OhioPower automobile, when he was confronted by Callen. Afight ensued, which resulted in injuries to Rice, calling formedical treatment, including stitches which were necessaryto close a laceration on his ear.Subsequently, by letter dated November 10, 1973, over thesignature of C. H. Wright, division manager, Callen wasnotified as follows:9As indicated heretofore I am persuaded that the District was interestedin making an object lesson out of Campbell This may lend some explanationfor the shifting nature of the testimony of Mayer and Dawson My observa-tion of Mayer and Dawson as well as the specifics of their testimony suggestthat, having initially reported the incident to the Company, they subse-quently may well have been torn to conflict by virtue of their sense of loyaltyto the Company, yet on the other hand their displeasure with the severediscipline ultimately meted out in Campbell's case10 In assessing credibility, I have considered evidence adduced by Re-spondent in an attempt to show that Joseph Campbell on the evening ofOctober 21, was subject to pressures which, perhaps, rendered him proneto a loss of self-control From my observation of Joseph Campbell, and fromthe description related by Dawson and Mayer of his composure both beforeand after his collision with Mayer,I am not persuaded that, in the circum-stance, these "pressures"would have triggeredthe type ofimpulsive assaultattributed to him by Respondent'switnessesII SeeN.L.R.B. v. Burnup and Sims, Inc.,379 U.S 21, 23 (1964) OHIO POWERCOMPANYThis will notify you that you are discharged because ofyour conduct on November 8, 1973.Your act of unprovoked aggression against an employeeof the Ohio Power Company cannot be tolerated, there-fore, your employment with the Ohio Power Companyis terminated effective Friday, November 9, 1973.Callen claims that he was prodded into the fight by Riceand that his actions were in self-defense I find below that thiswas not the case at all The circumstances leading to theCallen-Rice altercation, as well as the sequence of events, andwhat was said in the course of this confrontation are thesubject of conflicting testimony.According to Rice, whose testimony I creditin toto,at theend of the workday on November 8, as he was heading to-wards his car, he saw Callen driving down the street. AsCallen's car neared Rice, Callen recognized Rice and Callengave him "the finger."12 Callen ignored this and kept walk-ing towards his car. In the meantime Callen turned his cararound and parked on the opposite side of the street fromwhere Rice was walking. Callen got out of his car, ran acrossthe street, and stopped Rice, stating "do you know that youare taking my job?" Callen accused Rice of giving him "thefinger." After Rice denied that he had done so, Callen pushedhim stating"go ahead and take a swing."Rice at that timetoldCallen that he didn't want to fight."Callen thenshoved himagain andRice turned to walk off in the directionof his car. At that point Callen hit Rice on the back of thehead, forcing Rice against a nearby wall. While Rice wasbacked up against the wall, Callen continued to hit him onthe head. Rice was in a crouched position at that time andwas swinging his meter book," striking Callen in the legswith it. Finally, while continuing to receive the blows ofCallen, Rice struck Callen on the head with the meter book.With this, Callen turned away and started walking back to hiscar stating "that ought to take care of you."In accepting Rice's version of this incident, I discreditCallen's testimony to the effect that (1) Rice gave Callen thefinger, (2) Callen only landed the first blow in reaction toRice's having raised the meter book as if to use it againstCallen, (3) Callen did not impede Rice in the latter's effortsto return to his car, (4) Rice voluntarily delayed his-returnto his car, (5) Rice did or said anything during the incidentwhich indicated that Rice was prodding Callen into a fight,and (6) that Rice made any statements indicating that he wasinterested in anything but an avoidance of a fight. This credi-bility resolution is based in part on my observation of Callenand Rice while testifying and my decided impression there-from that Rice was the more truthful witness. Rice's tes-timony is also the more probable, for, certain undisputedfacts persuasively indicate that Callen was primed for troublewhen he approached Callen that dayThus, Callen, concedes that in his 15 years of knowingRice, he regarded Riceas onewho was not aggressive but sort12For reasons to be more fully stated later, I discredit Callen's testimonythat it was Rice and not Callen who made"the finger" gesture13Callen's own testimony reveals that,before any blows were struck, Riceboth asked to be left alone and told Callen that he didn't do anything14 The meter book is a metal encasement in which the meter readers carrythe paper materials used in the performance of their work It is approxi-mately 4 inches in width, 9 inches in length, and 1-1/2 inches in depth171of an introvert. Rice was 5' 6" tall, and weighed about 160pounds. Callen was 5' 7" tall, but a husky 220 pounds. Ricealso had a crippled left arm which, due to an industrial acci-dent in 1968, he could not bend at the elbow. Callen concedesthat he harbored a resentment towards people, like Rice, whotook jobs to perform work of the strikers. Indeed, consistentwith such resentment, Callen on at least two previous occa-sions attempted to dissuade Rice from working for the Re-spondent during the strike by resorting to what might bedescribed fairly as tactics of intimidation or harassment.In this latter regard, Callen acknowledges that a few daysbefore Rice started working for the Respondent, he had aconversation with Rice's brother. Callen at that time in-formed Rice's brother that because of their friendship hecouldn't believe that Rice would take a job with Ohio Power.He warned that people get hurt in a strike and went on tostate that if someone broke Rice's other arm and made bookends out of him there was nothing he, Callen, could do aboutit.Callen told Rice's brother to be sure and pass this on toRice.In a second incident, occurring sometime in late Octoberafter Rice began working for Respondent, as Rice was leavingwork, four strikers including Callen confronted him. The fourmen proceeded to escort Rice as he walked to his car, withtwo in the front and two to his rear. Rice went into a storein an attempt to elude the strikers. Two of the men followedhim through the store and the other two went around thestore to the other door where Rice was intercepted. Then allfour resumed the tailing of Rice to his car,calling him namessuch as "scab" and "son-of-a-bitch." When Rice arrived athis car where his wife and mother were waiting, the menapparently withdrew.15Against the background, Callen would have me believethat Rice would provoke him. Quite to the contrary, I cannoteven believe that under conditionsexistingon November 8,that Rice would even idle with Callen. From my observationof Rice it was not my impression that he was an aggressiveindividual, and I certainly am afforded no basis for assumingthat he harbored any resentment towards Callen. Callen'sgreater physical stature, the threatening expression made toRice's brother, and the other harassment Callen directed atRice, would not dispose Rice to any kind of confrontationwith Callen. On the other hand, the foregoing amply atteststo Callen's propensity for provocation.Furthermore, Callen's activities immediately after the fightare strongly indicative of his own sense of guilt concerningthat which had transpired. Thus according to Callen he re-turned to his mother's house after the fight and was veryupset by what had happened. Therefore he returned to thescene, to see if Rice had called the police. Upon arriving, hesaw Rice engaged in conversation with a policeofficer. AfterCallen himself had a conversation with the officer, he decidedto go to the headquarters of Ohio Power in East LiverpoolAccording to Callen he did this because he realized his jobwas in jeopardy; in Callen's words "Other people had gottenfired for a lot less." At the offices of Ohio Power, he met withArea Manager Sayre. Callen informed Sayre that he wassorry that the incident had occurred and that he felt that it15Based on the credited,uncontradicted testimony of Rice 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobably wouldmean hisjob.16Callen during this meetingalso indicated that it wasn't his fault as Rice had given himthe finger.17 In the circumstances I am satisfied that Cal-len's actions, as set forth above, following the fight, wereprompted by hisown senseof responsibility for the seriousand violent encounter he had just had with Rice.Based on the foregoing, specifically the credited testimonyof Roland Rice, I find that on November 8, 1973, Callenprovoked and then engaged in a violent attack upon nonstrik-ing employee Rice and that such conduct was beyond theprotective ambit of the Act Accordingly Respondent in dis-charging him for such misconduct did not violate Section8(a)(3) and (1) of the Act.183.Larry J. GreeneGreenwas initiallyhired in May 1963 and at the time ofhis discharge was in the top rated position of "lineman A."He was a participant in the strike and at the time of hisdischarge was the Union's Recording Secretary. EffectiveAugust 17, 1973, Greene was terminated by letter over signa-ture of C. H. Wright, which recited as follows:This will notify you that you are discharged because ofyour conduct on August 10, 1973.Your act of unprovokedaggression against asupervisorcannot be tolerated, therefore, your employment withthe Ohio Power Company is terminated effective Friday,August 17, 1973.The incident to which the above letter makes reference in-volves an encounter between Greene and Line Foreman RossLee Cunningham and Working Foreman Walt Williams Itis undisputed that Cunningham and Williams on August 10,1973, departed from a worksite in a company truck and wereheaded West on North Street. As the truck approached theintersection of North and 4th Streets in Steubenville, strikersGreene, Huff, and Robson were located on the Southeastcorner of that intersection. Because the traffic signal turnedred, Cunningham who was driving the truck stopped at thatintersection. The entire incident took place during the periodin which the truck was stopped by the red light. The eventsopened with Greene, who was carrying a picket sign, shout-ing in the direction of the truck: "don't you know we're onstrike?" Greene also made reference to the fact that Cunning-ham and Williams were not wearing hard hats and were inshort sleeved shirts. In this regard, he asked "aren't youworking within the safety rules?" Following these remarksGreene left the sidewalk and on a diagonal course from the16 Based on the credited testimony of Sayre which is consistent with thatof Callen insofar as Callen acknowledges that he indicated his regret of theincident Sayre's testimony as to Callen's expressed fear for his job is alsoconsistent with Callen's admitted purpose in going to the offices of OhioPower17Callen acknowledged that Sayrein noway at that time interfered withhis ability to present his side of the incident. Nonetheless, in that interview,Callen did not inform Sayre that Rice had used the meter book in menacingfashion.19As I find that Callen actually engaged in the misconduct on which thedischarge was based, my conclusion on the legitimacy of this discipline isnot altered by the fact that Wnght's decision in this regard was based solelyupon Rice's version of the incident. The nature of the investigation andother facts in no event are adequate to support an inference that this un-protected act of violence was seized on as a pretext to get nd of a strikercorner, crossed the two lanes between the curb and the West-bound lane and grabbed a cigar from Cunningham's mouthand threw it to the ground. In the process of grabbing thecigar, it is asserted that Greene's hand brushed the face ofCunningham. In reaction, Cunningham stated "this waswhat I was waiting for." Cunningham then reached towardsthe glove compartment for the purpose of securing acamera19 to take pictures of the strikers. Williams suggestedthat they move on and the light turned green at that point.Cunningham drove off without getting the camera.Immediately after this incident, Cunningham and Wil-liamswent to the offices of Ohio Power and reported theirversions of what had happened to Clayton Wright. Accordingto Clayton Wright he later decided to discharge Greene be-causeof the potential for danger created by Greene's actionand also because he did not feel that supervisors should beexposed to such abuse. Furthermore Wright indicated that hesaw a needfor positive action in the interest of eliminating arecurrence of such conduct in the future.I find that Greene's activities on August 10, which are herein issue,were limited to what is set. forth above. I discreditCunningham's testimony, as corroborated by Williams, to theeffect that before the cigar was removed from his mouth,Greene, gesturing towards Cunningham, made a statement"we're planning a party for you." I also discredit his tes-timony that he did not see Greene approaching him to takethe cigar, and that he was surprised or startled by Greene'shaving done so. I was not impressed with Cunningham'sdemeanor. His testimony was evasive and showed a tendencyto fence with his questioners. Cunningham's possession of acamera foruse againstthe strikers, and his remark to theeffect that the cigar incident was all he needed, not onlysuggest his hostility towards the strikers but also reflects apredisposition to make a caseagainstone or more of them.Indeed, in his zeal to get Greene, Cunningham admits to thefact that he reported to company officials that Greene inremoving the cigar from his mouth, "hit" him. This wasplainly not the case, and demonstrates that Cunningham wasnot above serious exaggeration in vindicating his hostilitytowards the strikers. Aside from my distrust of Cunning-ham's demeanor and his apparent bias I think it entirelyunlikely that he would not have seen Greene approach himto grab the cigar. Considering the short time interval betweenthis act and Cunningham's observation of Greene while hewas making certain statements and gestures with the picketsigns, I doubt that Cunningham would have shifted his atten-tion to the traffic signal with such a degree of concentrationthat he would not have noticed Greene's movements towardhim along adiagonal linewithin the scope of Cunningham'snormal vision. I regard it as entirely improbable that Cun-ningham would have indulged in a fixation upon the trafficlight, which would interfere with his observation of the strik-ers,where Cunningham himself, had gone through the trou-ble of carrying a camera for the purpose of developing evi-dence which could be usedagainststrikers.It istrue thatCunningham's testimony with respect to the implied threat19Cunningham during the strike carried a camera in his glove compart-ment. It is plain from his testimony that he did so for the purpose of usingit to gain evidence against strikers He conceded that he decided to go forthe camera because he felt that with this evidence the Company might getan injunction against the strikers. OHIO POWERCOMPANYattributed toGreenewas corroborated byWilliams.Nonetheless, I find the testimony of Huff and Robson, whoare presently employed by Respondent, to the effect that theyheard no such statement, as being the more reliable. BothHuff and Robson at times when Greene is alleged to havemade that statement, were located more proximate to Greenethan Williams, who was seated on the passenger seat at thefar side of the truck, probably some 20 feet distant fromGreene.20Based,on the foregoing I find that Respondent dischargedGreene on the basis of an exaggerated account of Greene'sconduct on August 10. I find that Greene's activities werelimited to his approaching Cunningham and lifting the cigarout of his mouth, then throwing it to the ground, while possi-bly brushing Cunningham's face gently and as an incident tothe removal to the cigar from Cunningham's mouth. I cannotagree with Respondent that, on this record, it can be foundthat Greene's behavior created a safety hazard, potentiallyjeopardizing either company equipment or personnel. It wasa single, isolated, expression and though, inconsequential, fitsthe category of outbursts to which many strikers are pronewhen confronted with the impassioned feelings inherent instrike action. To find that statutory protection is removed byvirtue of such misconduct would clash with the right to strikeas guaranteed by Section 13 of the Act. In sum, I find thatthe alleged misconduct of Larry Greene represented no morethan a minor brush with a supervisor insufficient to removethe striker from statutory protection. Accordingly I find thatRespondent violated Section 8(a)(3) and (1) of the Act bydischarging Larry Greene.20 The truck was in the westbound lane which was the third lane awayfrom the sidewalk on which the strikers were standingWilliams testifiedthat Greene when he made the alleged statement was off the curb about 15feet distance from the truck The possibility that Williams might have heardsuch a statement, if it in fact were made, is not enhanced by the noise fromthe truck's motor, whichwas running,and that frompassing traffic I alsonote that Williams, in contrast with Cunningham, assumed a more passivestance with respect to the strikers, and that it is quite possible that Greene'stestimony was accurate insofar as he related that Williams seemed to belooking down and avoiding eye contact with Greene I credit Greene andfind this to have been the case, thereby contributing further to the improba-bility of Williams' testimony in corroboration of CunninghamCONCLUSIONS OF LAW1731.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By discharging economic strikersLarryJ.Greene andJoseph F.Campbell,Respondent violated Section 8(a)(3) and(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act5.Respondent did not violatethe Act bydischarging eco-nomicstriker Larry C. Callen.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practicesin violationof Section 8(a)(3) and (1)of the Act, it will be recommended that the Respondent ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Ithaving been found that Respondent unlawfully dis-charged Larry J. Greene and Joseph F. Campbell, it will berecommended that Respondent offer each of these employeesimmediate reinstatement to his former position, or if such jobno longer exists, to a substantially equivalent position, with-out loss of seniority or other rights or privileges, dischargingif necessary any replacements hired, and make each of theseemployees whole for any loss of earnings they may havesuffered by payment to each of thema sumof money equalto the amount he normally would have earned from the dateof an unconditional application for reemployment made onbehalf of these employees or strikers generally to the date ofRespondent's offer of reinstatement, in accordance with theBoard's formula set forth inF W.- Woolworth Company, 90NLRB 289 (1950), with interest thereon at the rate of 6percent perannum as setforth inIsis Plumbing & HeatingCo., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, Iissuethe following recommended:[Recommended Order omitted from publication.]